Case: 2:17-cv-00463-SDM-KAJ Doc #: 105 Filed: 04/24/20 Page: 1 of 1 PAGEID #: 1643




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JASON SCHAUMLEFFEL,                                :
                                                    :
                     Plaintiff,                     :    Case No.: 2:17-CV-463
                                                    :
        v.                                          :    Judge Sarah D. Morrison
                                                    :
 MUSKINGUM UNIVERSITY, et al.                       :    Magistrate Judge Jolson
                                                    :
                    Defendants.                     :
                                              ORDER

       The Court hereby lifts the settlement stay (ECF No. 69) in its entirety. The Court also

lifts the bankruptcy stay (ECF No. 94) pursuant to Plaintiff Jason Schaumleffel’s Notice of

Voluntary Dismissal of his bankruptcy. (ECF No. 95.)

       The Court will address the pending Motion for Judgment on the Pleadings (ECF No. 59)

in due course. The parties are ORDERED to jointly notify the Court immediately via e-mail to

Amy_Vogel@ohsd.uscourts.gov if a ruling on that filing is no longer necessary.

       The May 15, 2020 status report deadline is firm and will not be extended. That status

report shall address jurisdictional concerns set forth in the parties’ January 11, 2019 Joint Status

Report. (ECF No. 71.)

       IT IS SO ORDERED.

                                                        /s/ Sarah D. Morrison
                                                        SARAH D. MORRISON
                                                        UNITED STATES DISTRICT JUDGE
